Detailed Action 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 11th, 2020 and February 24th, 2021 have been considered by the examiner. 


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Lu (US 2018/0188631) discloses a varifocal optical assembly (Figs. 1B, 6A) comprising: an astigmatism compensation optical assembly ([0072], “correct one or more types of optical error … astigmatisms”) comprising: a first optical module (610) comprising a first plurality of optical elements comprising Pancharatnam-Berry phase (PBP) lenses, PBP gratings (610), polarization sensitive hologram (PSH) lenses, PSH gratings, metamaterials, or combinations thereof, and a second optical module (620) comprising a second plurality of optical elements comprising PBP lenses, PBP gratings (620), PSH lenses, PSH gratings, metamaterials, or combinations thereof, wherein each of the first optical module (610) and the second module (620) are configurable between a plurality of optical powers ([0040], “adds optical power to the system, the neutral state does not affect the optical power of the 
Neither Lu nor any other available prior art documents teach or fairly suggest, alone or in combination, the following: 
A varifocal optical assembly comprising: an astigmatism compensation …
“A first astigmatism compensation module, wherein the first plurality of optical elements are configured to compensate for astigmatism in a first axis and comprise a property associated with Zernike polynomial                         
                            
                                
                                    Z
                                
                                
                                    2
                                
                                
                                    -
                                    2
                                
                            
                        
                    ; a second astigmatism compensation module, wherein the second plurality of optical elements are configured to compensate for astigmatism in a second axis and comprise a property associated with Zernike polynomial                         
                            
                                
                                    Z
                                
                                
                                    2
                                
                                
                                    2
                                
                            
                        
                    , wherein each of the first astigmatism compensation optical module and the second astigmatism compensation module are configurable between a plurality of optical powers to provide a plurality of cylindrical and axial correction values”.
Regarding claim 12, neither Lu (US 2018/0188631) nor any other available prior art documents teach or fairly suggest, alone or in combination all the limitations of claim 12 for a head mounted display including at least a first astigmatism compensation module, wherein the first plurality of optical elements are configured to compensate for astigmatism in a first axis and comprise a property associated with Zernike polynomial                         
                            
                                
                                    Z
                                
                                
                                    2
                                
                                
                                    -
                                    2
                                
                            
                        
                    ; a second astigmatism compensation module, wherein the second plurality of optical elements are configured to compensate for astigmatism in a second axis and comprise a property associated with Zernike polynomial                         
                            
                                
                                    Z
                                
                                
                                    2
                                
                                
                                    2
                                
                            
                        
                    , wherein each of the first astigmatism compensation optical module and the second astigmatism compensation module are configurable between a plurality of optical powers to provide a plurality of cylindrical and axial correction values along with the other claimed limitations of claim 12.
Regarding claim 17, neither Lu (US 2018/0188631) nor any other available prior art documents teach or fairly suggest, alone or in combination all the limitations of claim 17 for a method for transmitting light including at least a first astigmatism compensation module, wherein the first plurality of optical elements are configured to compensate for astigmatism in a first axis and comprise a property associated with Zernike polynomial                         
                            
                                
                                    Z
                                
                                
                                    2
                                
                                
                                    -
                                    2
                                
                            
                        
                    ; wherein each stage of the first plurality of optical stages is configurable to be in any of a plurality of states including a first state and a second state; adjusting a first focal power of the first astigmatism compensation optical module by changing respective states of one or more optical stages of the first plurality of optical stages, a second astigmatism compensation module, wherein the second plurality of optical elements are configured to compensate for astigmatism in a second axis and comprise a property associated with Zernike polynomial                         
                            
                                
                                    Z
                                
                                
                                    2
                                
                                
                                    2
                                
                            
                        
                    , wherein each stage of the second plurality of optical stages is configurable to be in any of a plurality of states including a first state and a second state; and adjusting a second focal power of the second astigmatism compensation optical module by changing respective states of one or more optical stages of the second plurality of optical stages along with the other claimed limitations of claim 17.
Claim 2-11, 13-16, and 18-20 are allowable due to dependency on independent claims 1, 12, and 17. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Palacios (US 2018/0045960), Gopinath (US 2020/0292810), Trail (US 2018/0203505), Chan (US 2020/0174284), Shin (US 2020/0096763) each disclose a varifocal optical assembly comprising: a first optical module comprising a first plurality of optical elements, a second optical module comprising a second plurality of optical elements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW Y LEE whose telephone number is (571) 272-3526.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.Y.L./Examiner, Art Unit 2872                                                                                                                                                                                                        
/DARRYL J COLLINS/Primary Examiner, Art Unit 2872